Citation Nr: 0606023	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  02-15 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a combined rating in excess of 30 percent 
for right shoulder disability consisting of residuals of a 
shell fragment wound (SFW), rated 20 percent, and 
bursitis/osteoarthritis, rated 10 percent.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1966 to October 1968.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2002 rating decision by the Boise Department of Veterans 
Affairs (VA) Regional Office (RO), which granted service 
connection for PTSD and tinnitus, rated 30 percent and 10 
percent, respectively; and increased the ratings for right 
shoulder bursitis and bilateral hearing loss to 10 percent, 
each.  In his notice of disagreement with the March 2002 
decision, the veteran expressly limited his appeal to the 
issues of entitlement to increased ratings for the PTSD and 
right shoulder disability.  This case was before the Board in 
November 2003, when it was remanded for additional 
development and to provide notice of the Veterans Claims 
Assistance Act of 2000 (VCAA).  

The issue of entitlement to an increased rating for right 
shoulder disability was characterized erroneously in the 
November 2003 Board remand, as it was not worded to reflect 
that a 30 percent combined rating for right shoulder 
disability was in effect.  The characterization of the issue 
has been corrected, as stated on the preceding page.  

The issue of entitlement to an increased rating for right 
shoulder disability is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  The veteran will be 
notified if any action on his part is required.  


FINDINGS OF FACT

Throughout the appellate period, the veteran's PTSD has been 
manifested by impairment no greater than occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks; occupational and social 
impairment with reduced reliability and productivity due  to 
symptoms such as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty understanding complex commands, 
impairment of memory, impaired judgment, impaired abstract 
thinking, and disturbances of motivation and mood is not 
shown.  


CONCLUSION OF LAW

A rating in excess of 30 percent for PTSD is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code (Code) 9411 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that VA notification requirements are met.  
The veteran was provided VCAA notice in March 2004 
correspondence from the RO, and in a November 2005 
supplemental statement of the case (SSOC).  Although he was 
provided full notice/information subsequent of the rating 
decision appealed, he is not prejudiced by any notice timing 
defect.  He was notified (in the March 2002 decision now on 
appeal, in a statement of the case (SOC) issued in July 2002, 
in the March 2004 correspondence, in an SSOC issued in 
February 2003, and in the November 2005 SSOC) of everything 
required.  Specifically, the March 2004 correspondence and 
the November 2005 SSOC informed the veteran of the allocation 
of responsibility of the parties to identify and obtain 
additional evidence in order to substantiate his claims.  The 
RO properly (see VAOPGCPREC 8-2003 (Dec. 2003)) provided 
notice on the "downstream" issue of an increased initial 
rating for PTSD via the March 2004 correspondence and the 
November 2005 SSOC.  The veteran has had ample opportunity to 
respond and supplement the record after full notice was 
given, and has had ample opportunity to participate in the 
adjudicatory process.  

Regarding content of notice, the SOC, and the February 2003 
and November 2005 SSOCs, informed the veteran of what the 
evidence showed and why the claims were denied.  He was 
advised by the March 2004 correspondence and the November 
2005 SSOC that VA would make reasonable efforts to help him 
get pertinent evidence, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  The March 2004 correspondence 
specifically advised the veteran of what the evidence must 
show to establish entitlement to the benefits sought.  The RO 
has asked the veteran to submit, or provide releases for VA 
to obtain, any pertinent records.  He was expressly asked to 
let VA know "[i]f there is any other evidence that you think 
will support your claim," and to send to VA any evidence in 
his possession that pertains to his claims.  (March 2004 
letter, p. 3).  Everything submitted has been accepted for 
the record and considered.  

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained.  The 
November 2003 Board remand ordered additional development, to 
include VA examinations; the additional evidence received was 
considered by the RO.  Evidentiary development in this matter 
is complete; VA's duties to notify and assist are met.  It is 
not prejudicial to the veteran for the Board to proceed with 
appellate review.  Mayfield, supra; Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  

Background

As noted, service connection for PTSD was granted in a March 
2002 rating decision, which found that the veteran received a 
Combat Infantryman Badge and a Purple Heart during service, 
and that VA examination in February 2002 showed diagnosis of 
PTSD.  Essentially, the veteran maintains that his service-
connected PTSD produces greater impairment than is reflected 
by the currently assigned 30 percent rating.  

On VA examinations in February 2002 (a social and industrial 
survey and a PTSD examination) the veteran was very guarded.  
He provided only brief answers and little detail about his 
traumatic experiences in Vietnam.  He reported that he was 
involved in search and destroy missions while in the infantry 
in Vietnam.  His parents were both deceased, as was a sister 
who developed polio at an early age, and he was not in touch 
with his remaining siblings.  He stated that he was a hard 
worker and had little time for social interaction.  He worked 
primarily on farms, and he had a construction business for 
approximately 13 years.  He admitted that he liked to work 
with others (he tried to get along with others) but preferred 
to be by himself.  He denied any history of psychiatric 
hospitalizations, and was not taking any psychotropic 
medication.  He never married, had no desire to date, and had 
no close friends.  He lived alone and seldom spoke with 
others.  He was not involved in any community clubs or 
organizations.  He complained of flashbacks and an increased 
startle response, and had sleep problems since service due to 
dreams of his experiences in Vietnam.  He had no interest in 
any activities or hobbies, and avoided stimuli that reminded 
him of Vietnam.  Examination revealed that the veteran was 
cooperative and fully oriented.  His memory was fully intact.  
He demonstrated good verbal abstract reasoning, and his 
judgment was adequate.  There was no evidence of cognitive 
impairment.  His thinking was logical, sequential, and goal 
directed.  There was a hint of paranoid thinking inasmuch as 
he felt that people "are against him and do not like him . . 
. ."  His mood was mildly to moderately depressed, and his 
affect was blunted.  He showed no emotion when recounting his 
experiences in Vietnam.  He appeared to carry a good deal of 
anger and he worried about his ability to control his anger 
and impulses.  He denied hallucinations in any sensory 
domain, and there were no notable sensory deficits.  The 
diagnosis was chronic PTSD and dysthymic disorder.  

VA outpatient records from July 2001 to June 2005 show 
diagnoses and treatment of numerous medical problems, 
including complaints of PTSD-related symptoms.  The records 
include numerous reports of PTSD counseling sessions 
indicating that the veteran suffered from persistent insomnia 
secondary to PTSD.  It was noted in September 2001 that he 
had night sweats, and he flailed about in his sleep because 
he dreamed he was unable to escape someone who was "after 
him."  The veteran repeatedly complained of having "bad 
luck," and he felt that people were "against him."  He 
continued to be haunted by memories of fire fights and other 
trauma he experienced in service.  A November 2001 counseling 
record indicates that the veteran was interviewed by a local 
paper and shared some of his Vietnam experiences.  A June 
2002 clinical record indicates that he "has thoughts about 
the war every day."  A July 2002 counseling report shows 
continued complaints of having "the worst luck in the 
world."  The veteran expressed anger about people that he 
felt had "not told the truth about him," and he had 
thoughts of hurting people that he felt had hurt him.  
September 2003 counseling reports show that the veteran was 
placed on temporary leave from his job as a truck driver in 
Kuwait due to concerns about his emotional condition.  He had 
felt that "his skin was crawling," but he exhibited no 
physical symptoms.  The September 2003 report indicates that 
the veteran denied psychiatric symptoms, including symptoms 
related to depression and PTSD.  

On VA psychiatric examination in September 2005, the veteran 
reported that he continued to work and he was sharing his 
home with a housemate.  He stated that he worked for the 
prior ten years as an independent contractor running a hay 
stacking wagon.  He planned to work over the winter for FEMA, 
assisting in hurricane cleanup, and he reported working for 
FEMA in the past.  He also reported working on contract as a 
truck driver in Iraq for eight months over the prior year.  
When asked if working in Iraq affected his PTSD, he responded 
"Iraq didn't make it worse, I kept Vietnam separate."  He 
reported that he feels like a social outcast in the town 
where he lives.  He reiterated his belief (first expressed 
during the February 2002 examination) that the spirits of 
Vietnamese soldiers he killed had created "bad karma" in 
his life.  He denied any romantic relationship during the 
prior several years.  He stated, "I asked twelve girls to 
dance and once in awhile I get one."  He continued to 
receive mental health counseling at a VA outpatient clinic.  
He again denied taking any psychotropic medication.  When 
asked about continued unwanted/intrusive memories of traumas 
in service, he said that his experience was "about the 
same" as he had reported on February 2002 examination.  He 
added, "I think about it every day.  I have a tremendous 
amount of bad luck and I do believe that spirits of people I 
killed are out to get me."  He complained of intermittent 
nightmares, approximately three times weekly.  He denied 
flashbacks.  When asked about avoidance, the veteran 
acknowledged that he watched movies about Vietnam, and they 
were "not really too upsetting."  He continued to have 
problems sleeping, primarily with falling asleep.  He 
complained of irritability which he generally managed well.  
He did not have anger outbursts, and there was no history of 
violence.  He liked to have his back to the wall when in 
public places so that he can keep track of others.  He 
reported that he remained "jumpy," but had learned to 
control his startle response.  The veteran's social 
functioning was reportedly the same as noted on examination 
in February 2002.  

Examination revealed that he was casually dressed and 
adequately groomed.  He was pleasant and cooperative, and 
willing to engage with the examiner.  He did not evidence any 
dramatic pain behavior, and was able to sit through the 
examination without apparent discomfort.  His mood was 
chronically depressed.  He appeared pessimistic, expecting 
the worst, and had little expectation that his pessimism 
would change.  His affect was a bit blunted with little 
variation.  His thinking was concrete, and in form it was 
logical, sequential, and goal directed.  There was no 
evidence of bizarre thought content.  He denied compulsions, 
phobias, or ideas of reference.  He denied hallucinations in 
any sensory domain, and there was no evidence to the 
contrary.  He was oriented in all domains of cognitive 
function.  His fund of general information was limited, but 
commensurate with his level of formal education and 
interests.  His concentration appeared adequate.  The 
examiner reported that "[t]he severity of the veteran's PTSD 
symptomatology remains as it was in 2002."  The diagnoses 
were PTSD and dysthymic disorder.  
Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

The criteria for rating PTSD provide a 100 percent rating 
where there is total occupational and social impairment due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Code 9411.

A 70 percent rating is warranted for PTSD where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 30 percent rating is warranted when a veteran has 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  

The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.  However, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation on 
the basis of social impairment.  38 C.F.R. § 4.126(b).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

In a claim disagreeing with the initial rating assigned 
following a grant of service connection (as here in the claim 
for an increased rating for PTSD), separate ratings may be 
assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).  
At the outset, it is noteworthy that this appeal is from the 
initial rating assigned with the grant of service connection 
for PTSD, and that the RO has not assigned "staged 
ratings," but has assigned a 30 percent rating for the 
entire appeal period.  As symptoms of PTSD have remained 
essentially unchanged, and have never during the appellate 
period exceeded those in the schedular criteria for a 30 
percent rating, "staged ratings" are not warranted.  

The record reflects that the veteran's PTSD is essentially 
manifested by occasional nightmares and difficulty sleeping, 
some increased startle response, some social detachment and 
avoidance, and periods of anger and/or irritability.  VA 
examinations have not revealed occupational and social 
impairment with reduced reliability and productivity due to 
PTSD symptoms of the nature and gravity listed in the 
schedular criteria for a 50 percent rating (outlined above).  
Flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; or disturbances of motivation and mood are 
not shown.  Clearly, the veteran is able to maintain work 
relationships, as he has maintained employment in stressful 
environments and in responsible positions.  He likewise has 
at least some apparent social contact with work colleagues 
and a housemate.  In short, the disability picture presented 
is not one consistent with the degree of severity needed to 
meet the schedular criteria for the next higher, 50 percent, 
rating for PTSD (and does not approximate those criteria).  
The preponderance of the evidence is against the claim, and 
it must be denied.


ORDER

A rating in excess of 30 percent for PTSD is denied.





REMAND

Service connection for residuals of a right shoulder SFW 
(with retained fragments), rated 20 percent, was granted in a 
July 1969 rating decision.  That same decision granted 
service connection for residuals of a right shoulder strain, 
rated noncompensable.  The March 2002 rating decision now on 
appeal continued the 20 percent rating for residuals of a 
right shoulder SFW, and increased the rating for residuals of 
a right shoulder strain (recharacterized as bursitis to 
reflect a February 2002 diagnosis) to 10 percent.  (The most 
recent medical evidence shows a diagnosis of right 
acromioclavicular (AC) joint osteoarthritis,)  Essentially, 
the veteran maintains that his service-connected right 
shoulder disability produces greater impairment than 
reflected by the current combined 30 percent rating (20 
percent for the SFW and 10 percent for 
bursitis/osteoarthritis).  

The right (major) shoulder disability has been rated under 
Codes 5019 (for bursitis) and 5303 (muscle injuries, Group 
III).  The criteria under Codes 5019 and 5303 generally 
provide for evaluation of a shoulder and/or Group III muscle 
disability based on limitation of motion (abduction) and 
function of the affected part(s).  In general, all 
disabilities, including those arising from a single disease 
entity, are rated separately, and all disability ratings are 
then combined in accordance with 38 C.F.R. § 4.25.  However, 
the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses (pyramiding) is 
prohibited .  38 C.F.R. § 4.14.  Brady v. Brown, 4 Vet. App. 
203 (1993).  However, when a veteran has separate and 
distinct manifestations attributable to the same injury, he 
should be compensated under different diagnostic codes.  
Esteban v. Brown, 6 Vet. App. 259 (1994).

In November 2003 the case was remanded, in part for the 
veteran to be afforded a VA orthopedic examination "to 
determine the current severity of his right shoulder 
disability."  Likely because the right shoulder disability 
ratings were characterized erroneously in that remand the 
requested medical examination does not differentiate between 
impairment due to the service-connected SFW and impairment 
due to the service-connected right shoulder 
arthritis/osteoarthritis.  It is unclear what (if any) 
separate and distinct symptoms/impairment are attributable to 
each (to enable informed consideration and application of 
38 C.F.R. §§ 4.14, 4.25).  Accordingly, further development 
of medical evidence is necessary.  

VA regulations provide that individuals for whom 
reexaminations have been authorized and scheduled are 
required to report for such examinations.  38 C.F.R. §§ 
3.326(a), 3.327(a).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should arrange for the veteran 
to be afforded a VA orthopedic 
examination to determine the nature and 
extent of impairment associated with his 
service connected right shoulder 
disabilities.  His claims file (and 
copies of the criteria in Codes 5303 and 
5201) must available to the examiner for 
review in conjunction with the 
examination.  Any indicated studies 
(specifically including range of motion 
studies of the right shoulder, showing 
also any further limitations due to pain 
or on exacerbation) should be performed.  
Clinical findings should be described in 
detail.  

The examiner should review the entire 
record and, based on the record review 
and examination of the veteran, the 
examiner should describe all symptoms, 
findings, and limitations of the right 
shoulder and differentiate the symptoms 
due to the SFW residuals from those due 
to bursitis/osteoarthritis.  If there are 
symptoms/motion limitations that are 
attributable to both service connected 
right shoulder disability entities, the 
examiner should opine (to the extent 
possible) as to which service connected 
right shoulder pathology is primarily 
responsible for such symptom or 
limitation.  The examiner must explain 
the rationale for all opinions given.  

3.  The RO should then readjudicate the 
matter of the rating for the veteran's 
service connected right shoulder 
disability (specifically including 
consideration of 38 C.F.R. § 4.14.)  If 
the claim remains denied, the RO should 
provide the veteran and his 
representative an appropriate SSOC (which 
includes the text, and an explanation of 
the application of, 38 C.F.R. § 4.14) and 
give them the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further appellate 
review.

The veteran has the right to submit additional 
evidence/argument on the matter the Board has remanded.  This 
claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


